In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00417-CR
     ___________________________

 PHILIP JAFAROSMAN KURY, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from County Criminal Court No. 10
           Tarrant County, Texas
          Trial Court No. 1593602


   Before Bassel, Wallach, and Walker, JJ.
   Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

      Appellant, Philip Jafarosman Kury, was charged with the misdemeanor offense

of driving while intoxicated (DWI), enhanced by a prior DWI conviction. Kury pled

not guilty, and the case proceeded to a jury trial. The jury found Kury guilty of DWI.

Kury pled true to the enhancement paragraph.           The trial court assessed Kury’s

punishment at 225 days in the Tarrant County Jail and entered its judgment

accordingly.

      In two points, Kury challenges the sufficiency of the evidence supporting his

conviction and the reasonableness of the blood draw. Because we hold the evidence

is sufficient and the circumstances of the blood draw were reasonable, we affirm the

trial court’s judgment.

                                  I.     Background

      Kury was initially detained because his car matched the description of a vehicle

associated with a fight at a nearby apartment complex. Once the officers cleared him

of the assault, they investigated him for DWI. Kury had bloodshot, watery eyes and a

strong odor of an alcoholic beverage coming from his mouth. He admitted that he

had consumed three beers and that he had been driving. Kury also slurred his words

and his answers to the officers’ questions seemed a “little off.”

      Kury refused to perform the standardized field sobriety tests and was very

uncooperative throughout the investigation; he acted erratically and refused to

respond to verbal commands. Kury was arrested and taken to Medical City Arlington,

                                            2
where his blood was drawn pursuant to a warrant.               Kury continued to be

uncooperative during the blood draw by refusing to listen to officer commands,

kicking hospital equipment, and escaping multiple times from leg restraints. Kury’s

blood alcohol concentration was 0.209.

                              II.   Sufficient Evidence

         Kury’s first point attacks the sufficiency of the evidence in two subparts:

evidence that he was “operating” the vehicle and evidence that he was intoxicated.

Because the evidence was sufficient to support both elements, we overrule his first

point.

A.       Standard of Review

         Federal due process requires that the State prove beyond a reasonable doubt

every element of the crime charged. Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct.

2781, 2787 (1979); see U.S. Const. amend. XIV. The Jackson standard of review, which

is explained below, is the “only standard that a reviewing court should apply in

determining whether the evidence is sufficient to support each element of a criminal

offense that the State is required to prove beyond a reasonable doubt.” Brooks v. State,

323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (overruling Clewis v. State, 922 S.W.2d 126

(Tex. Crim. App. 1996)). “[W]e review the sufficiency of the evidence establishing the

elements of a criminal offense under the single sufficiency standard set out in Jackson

v. Virginia.” Acosta v. State, 429 S.W.3d 621, 624 (Tex. Crim. App. 2014).



                                           3
       In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson, 443 U.S. at 319, 99

S. Ct. at 2789; Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017).

B.     Evidence of Operation

       Kury argues that the State failed to prove he was operating a vehicle.

Specifically, he argues police at the scene never saw him take any action that would

“enable” the use of the vehicle. We disagree with his arguments.

       To establish that Kury committed the offense of DWI, the State was required

to prove that he was “intoxicated while operating a motor vehicle in a public place.”

See Tex. Penal Code Ann. § 49.04(a). For the evidence to be sufficient to support a

conviction for DWI, a “temporal link” must exist between the defendant’s

intoxication and his driving. Kuciemba v. State, 310 S.W.3d 460, 462 (Tex. Crim. App.

2010). This temporal link may be established by circumstantial evidence. Id. (noting

that circumstantial evidence is as probative as direct evidence in establishing guilt).

       The Penal Code does not define “operate” or “operating.” However, in the

context of a DWI, the Court of Criminal Appeals has defined “operate” as taking

“action to affect the functioning of [a] vehicle in a manner that would enable the

vehicle’s use.” Denton v. State, 911 S.W.2d 388, 390 (Tex. Crim. App. 1995). And

other courts have also interpreted “operating” a motor vehicle “very broadly.” Priego

v. State, 457 S.W.3d 565, 569 (Tex. App.—Texarkana 2015, pet. ref’d) (quoting Smith v.

                                             4
State, 401 S.W.3d 915, 919 (Tex. App.—Texarkana 2013, pet. ref’d)). “[W]hile driving

does involve operation, operation does not necessarily involve driving.” Denton, 911

S.W.2d at 389; Priego, 457 S.W.3d at 569 (stating that “any action that is more than

mere preparation toward operating the vehicle” falls under definition of “operating”

and that “[t]he action taken to affect the functioning of the vehicle ‘need not succeed

in causing the vehicle to function for the person to be operating it”’ (quoting Smith,

401 S.W.3d at 919, and Strong v. State, 87 S.W.3d 206, 215 (Tex. App.—Dallas 2002,

pet. ref’d), abrogated on other grounds by Pfeiffer v. State, 363 S.W.3d 594 (Tex. Crim. App.

2012))). Courts have therefore upheld DWI convictions in situations in which the

defendant was not actually driving the vehicle. Priego, 457 S.W.3d at 569. We must

consider the totality of the circumstances in determining whether sufficient evidence

supports a conclusion that the defendant operated the vehicle. See Harrell v. State, No.

PD-0985-19, 2021 WL 1556073, at *2 (Tex. Crim. App. Apr. 21, 2021) (holding

evidence was sufficient to support jury’s conclusion that defendant operated vehicle

when defendant was found in driver’s seat of minivan with seatbelt buckled and

defendant confessed that he had been driving same minivan identified by 911 caller as

driving erratically); Dansby v. State, 530 S.W.3d 213, 228 (Tex. App.—Tyler 2017, pet.

ref’d) (concluding that evidence was sufficient to support conviction when officer

found unoccupied truck running in restaurant parking lot and defendant, who was

inside restaurant, admitted he had driven vehicle to restaurant).



                                             5
      Here, a reasonable jury could conclude that Kury had been operating the

vehicle in a public place due to Officer Willis’s testimony that (1) he saw Kury exit the

vehicle from the vehicle’s driver’s seat, (2) moments before he came upon the vehicle

that Kury exited, he saw the vehicle driving down Green Oaks Blvd., (3) the vehicle

was running and sitting in a lane of traffic, (4) Kury told Willis that he had stopped his

vehicle because he was having trouble with the vehicle’s brakes, and (5) Kury

admitted that he was the driver of the vehicle.          Based on the totality of the

circumstances, we find the evidence sufficient to demonstrate that Kury “took action

to affect the functioning of his vehicle in a manner that would enable the vehicle’s

use.” Denton, 911 S.W.2d at 390. We therefore overrule this portion of his first point.

C.    Evidence of Intoxication

      Kury also claims that “[e]ven if there had been sufficient evidence of operation,

the State was unable to show that [Kury] was actually intoxicated during that

operation.” We disagree.

      Intoxication may be proven in either of two ways: (1) loss of normal use of

mental or physical faculties or (2) alcohol concentration in the blood, breath, or urine

of 0.08 or more. Tex. Penal Code Ann. § 49.01(2). The first definition is the

“impairment” theory, while the second is the “per se” theory. See State v. Mechler, 153

S.W.3d 435, 437 (Tex. Crim. App. 2005). They are not mutually exclusive, and both

theories are submitted in the jury charge as long as there is evidence that would



                                            6
support both definitions. Kirsch v. State, 306 S.W.3d 738, 743 (Tex. Crim. App. 2010).

Here, the trial court submitted both theories of intoxication to the jury.1

       A medical worker drew Kury’s blood several hours after he was detained. The

blood test showed that Kury’s blood alcohol concentration level was 0.209 at the time

his blood was drawn. As Kury points out, the State did not present retrograde-

extrapolation evidence demonstrating that Kury’s blood alcohol level was 0.08 or

higher at the time he was driving. However, the Court of Criminal Appeals has stated

that blood alcohol tests, even absent expert retrograde extrapolation testimony, are

often highly probative to prove both per se and impairment intoxication, particularly

when considered in conjunction with additional signs of intoxication. Id. (considering

test results and additional evidence of erratic driving, stumbling, swaying, slurring or

mumbling words, inability to perform field sobriety tests or follow directions,

bloodshot eyes, and any admissions by the defendant concerning what, when, and

how much he had been drinking as supporting an inference that a defendant was

intoxicated at the time of driving); see also Mechler, 153 S.W.3d at 441.

       Here, in addition to the blood test result, the State presented other evidence

that logically raised an inference that Kury was intoxicated while he was driving. Two

police officers testified to Kury’s demeanor while they spoke to him. One observed

that Kury had bloodshot, watery eyes and emitted a strong odor of alcohol. The


       At trial, Kury did not object to the trial court’s submission of both theories of
       1

intoxication to the jury.

                                             7
other officer described Kury as slurring his words, uncooperative, erratic, and refusing

to respond to verbal commands. Moreover, Kury does not dispute his admission to

the officers that he had been drinking beer. One officer opined that if Kury had been

allowed to drive, “he would have presented a danger to himself and others”; the other

testified that he believed Kury was intoxicated based solely on his observations of

Kury’s behavior that night. Such evidence was sufficient for a rational trier of fact to

have found beyond a reasonable doubt that Kury was intoxicated at the time he was

operating his vehicle. Accordingly, we find the evidence sufficient to support the

jury’s finding that Kury was intoxicated at the time he operated his vehicle. We

overrule the remainder of Kury’s first point of error.

                        III.   Reasonableness of the Blood Draw

       In his second point, Kury argues that the trial court erred in overruling his

motion to suppress the blood test evidence because the State failed to show that the

procedures used to take his blood were reasonable under the Fourth Amendment.

We disagree.

A.     Facts Concerning the Blood Draw

       The record reflects that the blood draw occurred at Medical City Arlington.

Laura Wiggs, the day shift supervisor at the hospital, drew Kury’s blood. Wiggs did

not testify at trial.

       During his testimony, Officer Willis testified about a form—the “Blood

Withdrawal Procedure” form—that he utilizes during blood draws.              The form

                                           8
contains the steps, with confirmation boxes, that should be followed when

conducting a blood draw.      The form was signed by Laura Wiggs in the spot

designated “Nurse/Medical Technician” and also by Officer Willis. Officer Willis

admitted that a few of the boxes on the Blood Withdrawal Procedure form had not

been checked as completed; however, the officer testified that every step on the form

had been followed and completed. Willis explained that due to Kury’s disruptive and

“combative nature” during the blood draw, he was unable to check off each box as

the steps were completed. Willis stated that he would not have signed the form if all

of the steps had not been completed.

      In response to defense counsel’s questions regarding why it is important to

have sanitary conditions when conducting a blood draw, Officer Willis stated that he

took Kury to the hospital in order to comply with such requirements. However,

Officer Willis admitted that he was not aware of when the examination room had last

been cleaned or sanitized. Officer Willis also acknowledged that Wiggs placed the

blood kit on a stool in the room and was not aware when that specific stool had been

previously sanitized. Officer Willis was, however, aware that Wiggs cleaned the site

where the blood was drawn with betadine solution.

      Kury also presented evidence that Wiggs picked up something from the floor

(Kury characterized it as trash; however, an officer believed it was medical supplies

that Kury had kicked over) and used her phone to call a translator to speak to Kury—

while she had gloves on—before she performed the blood draw.

                                         9
      The trial court held a suppression hearing regarding the reasonableness of the

blood draw; however, it did not make a ruling at the end of the hearing. The trial

court allowed the parties to present further evidence to the jury before making a

ruling. Ultimately, the trial court denied Kury’s motion to suppress the blood taken

from the draw and the results of such draw.

B.    Standard of Review

      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). We defer almost totally to

a trial court’s rulings on questions of historical fact and application-of-law-to-fact

questions that turn on evaluating credibility and demeanor, but we review de novo

application-of-law-to-fact questions that do not turn on credibility and demeanor.

Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App.

2005); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

C.    The Law Concerning the Reasonableness of Blood Draws

      A blood draw constitutes a search and seizure under the Fourth Amendment.

Schmerber v. California, 384 U.S. 757, 767, 86 S.Ct. 1826, 1834 (1966); Pacheco v. State,

347 S.W.3d 849, 853 (Tex. App.—Fort Worth 2011, no pet.). Whether a blood draw

is conducted pursuant to a warrant or not, the assessment of reasonableness is purely

a matter of Fourth Amendment law. State v. Johnston, 336 S.W.3d 649, 661 (Tex. Crim.

App. 2011) (applying Schmerber).

                                           10
       A two-part test exists to determine whether a blood draw is reasonable: (1) did

the police have justification to require the suspect to submit to a blood test, and

(2) did the police employ reasonable means and reasonable procedures in taking the

suspect’s blood? Id. at 658. Kury challenges only the second prong. When reviewing

the reasonableness of a blood draw, courts consider the evidence on a case-by-case

basis in light of the totality of the circumstances surrounding the blood draw. Id. at

661.

       The focus of a Fourth Amendment reasonableness analysis regarding the

manner in which blood was drawn is on the effect of the bodily intrusion on the

defendant’s safety, health, dignitary interests, and personal privacy. Siddiq v. State, 502

S.W.3d 387, 403 (Tex. App.—Fort Worth 2016, no pet.). 2 Such an analysis can

include the consideration of any departures from standard technique or the standard

of care. Id.

       The Court of Criminal Appeals has previously held that venipuncture blood

draws are presumed reasonable as a means for measuring a suspect’s blood alcohol

content. See Johnston, 336 S.W.3d at 660. Accordingly, Kury has the burden to rebut

       2
        In Siddiq, a medical assistant deviated from accepted medical standards when
extracting the defendant’s blood. Siddiq, 502 S.W.3d at 398–99, 403. The medical
assistant reused equipment, positioned the defendant’s arm incorrectly, and
performed parts of the blood draw incorrectly. Id. at 399–400. Despite these errors,
this court held that the blood draw was performed reasonably under the Fourth
Amendment because there was no evidence that the manner in which the blood draw
was performed threatened the defendant’s safety or health, caused the defendant
trauma or pain, endangered the defendant’s life or health, or created a level of
intrusiveness greater than a typical blood draw. Id. at 403.

                                            11
the presumption by presenting evidence that makes his blood draw unreasonable. See

id.

D.    The Blood Draw was Performed in a Reasonable Manner

      Kury asserts that “[t]he circumstances of the blood draw were too filthy to

constitute a ‘reasonable’ search under the Fourth Amendment,” but this argument is

not supported by the evidence. Kury initially points to the fact that Wiggs did not

testify at trial and therefore the State failed to show that Wiggs was actually qualified

as a technician or a nurse to take blood. Kury’s argument seems to focus on the

requirements of Chapter 724 of the Texas Transportation Code, which provides that

only a physician, qualified technician, registered professional nurse, licensed

vocational nurse, or a licensed or certified emergency medical technician can take a

blood specimen. Tex. Transp. Code Ann. § 724.017(a). But Chapter 724 is not

controlling authority when it comes to determining the reasonableness of how a blood

draw was performed under the Fourth Amendment. Johnston, 336 S.W.3d at 661

(holding that Chapter 724 is inapplicable when there is a warrant to draw blood).

Accordingly, compliance with Chapter 724 is not necessary to satisfy the Fourth

Amendment. Id.; Beeman v. State, 86 S.W.3d 613, 615, 616 (Tex. Crim. App. 2002)

(holding that compliance with Section 724.017 provides one way to establish

reasonableness under the Fourth Amendment., but Section 724.017 in no way

provides the exclusive means for establishing reasonableness).           Moreover, the

evidence supports an inference that Wiggs was qualified to take Kury’s blood

                                           12
specimen—Wiggs signed the Blood Withdrawal Procedure form in the spot

designated “Nurse/Medical Technician,” and Wiggs worked as the “day shift

supervisor” at the hospital where the blood was drawn. In fact, Kury even referred to

Wiggs as a “nurse” during trial.

      Next, Kury argues that the “physical circumstances of the blood draw itself”

violated the Fourth Amendment’s requirement of reasonableness. Specifically, Kury

complains that the blood draw was not conducted in a sanitary environment. Kury

points to the fact that after Wiggs washed her hands and put on gloves, she picked up

“trash” on the floor and touched her cell phone before taking his blood. He also

states that there was no evidence that the hospital room where his blood was taken

had been cleaned prior to the blood draw. However, there was no evidence that

Wiggs’s touching of items with her gloved hand threatened Kury’s health or safety, or

exposed him to an unreasonable risk of pain or infection. In fact, Kury does not

argue that Wiggs’s action in touching items with her gloved hands before conducting

the blood draw impacted him in any negative way. And as to his claim regarding the

cleanliness of the hospital room, Kury provided no evidence that the room was

unsanitary. Moreover, one police officer that assisted at Kury’s blood draw testified

that Medical City Arlington was generally a place that he would deem sanitary and that

there was nothing unsanitary about the blood draw in this case. Another police

officer present during Kury’s blood draw also testified that he believed the hospital

room that Kury was placed in for purposes of the blood draw was clean.

                                         13
      There is simply no evidence that the manner in which the blood draw was

performed on Kury—including Wiggs’s action in picking up items from the floor of

the hospital room—threatened Kury’s safety or health, caused Kury trauma or pain,

endangered Kury’s life or health, or created a level of intrusiveness greater than a

typical blood draw. See Siddiq, 502 S.W.3d at 403. We therefore hold that the trial

court did not err by determining under the totality of the circumstances that the blood

draw on Kury was performed in a reasonable manner as required by the Fourth

Amendment. See Schmerber, 384 U.S. at 758–59, 86 S. Ct. at 1829; Johnston, 336 S.W.3d

at 659–64; Siddiq, 502 S.W.3d at 403. We overrule Kury’s second point.

                               IV.   CONCLUSION

      Having overruled Kury’s points on appeal, we affirm the trial court’s judgment.

                                                            /s/ Dabney Bassel

                                                            Dabney Bassel
                                                            Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 6, 2021




                                          14